





Exhibit 10.3







STANDARD FORM OF PERFORMANCE UNIT GRANT AGREEMENT




(LONG-TERM TOTAL SHAREHOLDER RETURN)







WAUSAU PAPER CORP.

2010 STOCK INCENTIVE PLAN




GRANT OF PERFORMANCE UNITS










Grant Agreement made as of ____________ ___, 20___ (the “Date of Grant”) between
Wausau Paper Corp., a Wisconsin corporation with its principal place of business
at Mosinee, Wisconsin (the “Corporation”), and _____________ (the “Grantee”) to
evidence the Grant set forth herein under the terms of the Wausau Paper Corp.
2010 Stock Incentive Plan (the “Plan”).



1.

Grant of Performance Units and Dividend Equivalents.  The Corporation hereby
awards the Grantee a Grant of __________ Performance Units (the “Units”) and the
related Dividend Equivalents specified in paragraph 2, each upon the terms and
conditions of this Grant Agreement and the Plan, including those of the Plan
hereinafter stated.  Upon vesting in accordance with this Grant Agreement, Units
shall be converted into shares of Common Stock (each, a “Share”) on the basis of
one Share per Unit.



2.

Dividend Equivalents.  On each date on which (a) the Units granted pursuant to
this Agreement have not become vested or have not been forfeited pursuant to
paragraph 3, and (b) the Company pays a cash dividend to holders of Common Stock
(each, a “Dividend Payment Date”), an additional number of whole and fractional
Units (“Additional Units”) will be credited to the Grantee in an amount
determined by dividing (x) the aggregate cash dividends that would have been
paid on the number of shares of Common Stock (a “Share”) into which the Units
then credited to the Grantee under this Grant would be converted upon vesting,
by (y) the Fair Market Value of a Share on such Dividend Payment Date.  All
Additional Units so credited shall be subject to the same terms and conditions
as the Units granted pursuant to Section 1 and such Additional Units shall be
forfeited in the event that the Units granted pursuant to paragraph 1 are
forfeited.  Additional Units, once credited to Grantee pursuant to this
paragraph 2, shall be referred to as “Units.”



3.

Vesting.  Subject to the terms and conditions of this Grant Agreement, the Units
shall vest, and the restrictions with respect to the Units shall lapse, only
upon attainment of each of (a) the Corporation’s financial performance goals
specified in paragraph 3.a., and (b) completion of the service specified in
paragraph 3.b.  In the event any one or more of such conditions is not
satisfied, or if the Grantee shall incur a Termination of Service for Cause, the
Grantee’s rights to the Units (including all Units derived from Additional
Units) and this Grant shall be immediately and irrevocably forfeited.





-1-




--------------------------------------------------------------------------------









a.

Financial Performance of the Corporation.  The condition to vesting based on the
Corporation’s financial performance shall be satisfied on the third anniversary
of the Date of Grant, as to a percentage of Units subject to this Grant, based
on the Corporation’s Total Shareholder Return (“TSR”) between the Date of Grant
and the third anniversary of the Date of Grant (the “Vesting Period”).  TSR
shall be calculated based on target and maximum amounts as set forth in the
following table:




 

 

 

Percentage of Units As To Which

 

 

Condition On Vesting is Satisfied

 

Threshold TSR

 

 

 

0

 

TSR is less than or equal to 0%

50%

 

TSR is at target (i.e., 7%/year return, or 22.5% return over three-year
performance period)

100%

 

TSR is at or above maximum (i.e., 14%/year return, or 48.2% return over three
year period)




For purposes of this Grant, the “Total Shareholder Return” shall be determined
by dividing (1) the sum of (a) the average closing Share price over the last 60
trading days of the period immediately prior to the end of the Vesting Period
(the “Maturity Date FMV”), and (b) cash dividends paid during the Vesting
Period; by (2) the average closing Share price over the last 60 trading days
preceding the Date of Grant (the “Grant Date FMV”).  The average closing Share
price shall be determined by reference to the closing price of a Share on the
New York Stock Exchange if the Company’s Common Stock is then listed for trading
on that exchange; otherwise, the closing price of a Share shall be as reported
on the principal exchange (or, if applicable, over-the-counter stock market) on
which the Company’s Common Stock is then listed for trading.  The formula for
calculating TSR shall be as follows:




(Maturity Date FMV + Cash Dividends Paid)

– 1

=  TSR

Grant Date FMV




TSR will be calculated to closest tenth of a percent.  Vested Units will be
rounded to the next highest whole Unit.




By way of example, if the Grant Date FMV was $9.00, and the Maturity Date FMV
was $12.00, and a total of $0.36 per share of dividends were paid during the
Vesting Period, the calculation of TSR and the vesting of Units would be as
follows:




$12.00 + $0.36

 – 1

=  37.3% TSR

 

37.3% (actual)

 =  77.4% of maximum payout

$9.00

48.2% (maximum)




b.

Minimum Service Required.  The condition to vesting based on the Grantee’s
continued service shall be satisfied only if the Grantee is Employed in the same
position or in a capacity of equal or greater responsibility at the end of the
Vesting Period or incurred a Termination of Service while so Employed by reason
of the Grantee’s death,





-2-




--------------------------------------------------------------------------------







Disability, or Retirement as defined in the Plan; or, to the extent provided in
Section 14.1 of the Plan, on or after the date of a Change in Control of the
Corporation.  



c.

Shortened Vesting Period Upon Certain Events.  Notwithstanding anything in
paragraph 3.a. to the contrary, in the event that the Grantee incurs a
Termination of Service prior to the end of the Vesting Period by reason of the
Grantee’s death, Disability, or Retirement as defined in the Plan and the
financial performance of the Corporation condition set forth in paragraph 3.a.
above is met on the date of the Grantee’s Termination of Service (treating the
period between the Date of Grant and the date of Termination of Service as the
“Vesting Period” for such determination), the Grantee shall vest in the Units on
a pro rata basis based on the number of days employed during the period
beginning on the Date of Grant and ending on the date of Termination of Service,
over the total number of days in the Vesting Period.  Vested Units will be
rounded to the next highest whole unit.  Further, and notwithstanding anything
in paragraph 3.a. to the contrary, in the event that the Grantee incurs a
Termination of Service prior to the end of the Vesting Period on or after the
date of a Change in Control of the Corporation, the financial performance of the
Corporation condition set forth in paragraph 3.a. shall be deemed met at the TSR
maximum level on the date of such Termination of Service.



4.

No Shareholder Rights.  The Units evidenced by this Grant Agreement do not and
shall not entitle Grantee to any rights of a shareholder of Common Stock.  The
rights of Grantee with respect to the Units shall remain forfeitable at all
times prior to the date on which such rights become vested, and the restrictions
with respect to the Units lapse, in accordance with paragraph 3.



5.

Conversion of Units, Issuance of Common Stock or Cash.  Upon satisfaction of all
conditions to vesting set forth in paragraph 3, the Committee shall direct the
Corporation to deliver, with respect to all Units so vested, a certificate
representing the equivalent number of Shares, provided, however, that any
fractional Unit shall be paid in cash.  Notwithstanding the foregoing, the
Grantee may elect, solely as a means of satisfying any federal, state, and/or
local tax withholding obligations relating to the conversion of Units pursuant
to this paragraph 5, to receive cash for a number of Units as elected by
Grantee, with the cash for each Unit equal to the Fair Market Value of one
Share.  Payment shall be made as soon as practicable following the satisfaction
of all conditions to the vesting of such Units.  In no event, however, shall the
Corporation be obligated to deliver any certificates for Shares prior to the
fulfillment by it of any listing obligations with respect to the Shares on any
exchange or over-the-counter market or the registration or qualification of the
Common Stock under any federal or state securities laws which the Corporation
deems advisable.



6.

Adjustment Upon Changes in Capitalization.  If the Common Stock is changed into
a greater or lesser number of Shares as a result of a stock dividend, stock
split-up, or combination of Shares, then the number of Units to which this Grant
relates shall be proportionately increased or decreased to give effect to the
change as provided for in Section 3.4 of the Plan.  In the event of any other
change in the Common Stock or change in the capitalization of the Corporation,
the Committee may make such changes in the terms of this Grant as provided for
in Section 3.5 of the Plan.





-3-




--------------------------------------------------------------------------------









7.

Restriction on Transfer.  The Units and any rights under this Grant may not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of by
Grantee other than by will or by the laws of descent and distribution, and any
such purported sale, assignment, transfer, pledge, hypothecation, or other
disposition shall be void and unenforceable against the Corporation.



8.

Tax Matters.  In order to comply with all applicable federal, state, or local
tax laws or regulations, the Corporation may take such action as it deems
appropriate to ensure that all applicable federal, state, or local payroll,
withholding, income, or other taxes, which are the sole and absolute
responsibility of Grantee, are withheld or collected from Grantee.  The
Corporation may, at its option and in its sole discretion, withhold from the
settlement of any award of Units in cash the Minimum Statutory Tax Withholding
Obligation (as defined in the Plan).  Otherwise, the Grantee must satisfy the
Minimum Statutory Tax Withholding Obligation by delivering to the Corporation at
the time the Units vest the amount of money necessary to meet the Minimum
Statutory Tax Withholding Obligation; provided, however, that the Grantee may
direct the Corporation to withhold from any certificate for Shares then or
thereafter issuable to the Grantee that number of Shares having a Fair Market
Value (as defined in the Plan) equal to any Minimum Statutory Tax Withholding
Obligation.



9.

Shares as Investment.  If not registered by the Corporation under the Securities
Act of 1933 (the “Act”), the Shares acquired pursuant to this Grant will be
“restricted” stock which will not be freely transferable by the holder.  The
Grantee, for himself and any successor in interest of the Grantee, accordingly
represents and acknowledges, as a condition of this Grant, that (a) Shares which
are unregistered under the Act will be acquired for the Grantee’s (or Grantee’s
successor’s) own account for investment only and not with a view to offer for
sale or for sale in connection with the distribution or transfer thereof, and
(b) that the certificates representing Shares which have not been registered
pursuant to the Act will bear a legend as to such restrictions on transfer.



10.

Employment.  This Grant Agreement does not constitute a contract of employment
between the Corporation or any subsidiary of the Corporation and the Grantee and
it shall not affect the right of the Corporation or any present or future
subsidiary of the Corporation to terminate the employment of the Grantee, with
or without cause, at any time.



11.

Construction and Definitions.  This Grant Agreement is subject to and shall be
construed in accordance with the terms of the Plan which are explicitly made
applicable to this Grant Agreement and incorporated by this reference.  Unless
otherwise defined, all terms used in this Grant Agreement, when capitalized,
have the same meaning as such terms are defined in the Plan and each such
definition is hereby incorporated by this reference.  This Agreement
incorporates by reference all the terms, conditions and limitations set forth in
the Plan, and in the event of any conflict between the provisions of this Grant
Agreement and the Plan, the provisions of the Plan shall govern.  



12.

Governing Law.  This Grant Agreement shall be governed by the internal laws of
the State of Wisconsin without reference to the principles of conflicts of law.





-4-




--------------------------------------------------------------------------------









13.

Binding Effect.  This Grant Agreement shall be binding upon and inure to the
benefit of the Corporation and the Grantee and their successors.



14.

Electronic Delivery.  By executing this Agreement, the Grantee hereby consents
to the delivery of information (including, without limitation, information
required to be delivered to the Grantee pursuant to applicable securities laws)
regarding the Corporation and its Subsidiaries, the Plan, and the Units, via the
Corporation’s web site or other electronic delivery.




IN WITNESS WHEREOF, the Corporation has caused this Grant Agreement to be signed
by its officer, thereunto duly authorized, and the Grantee has acknowledged
acceptance of this Grant in accordance with the terms of this Grant Agreement
and the Plan, all as of the Date of Grant.




GRANTEE

WAUSAU PAPER CORP.










___________________________

By:

___________________________





-5-


